Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/30/2020, with respect to the previous objections to claims 1, 26-27 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 1, 26-27 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/30/2020, with respect to the previous 112(b) rejections of claims 1 & 26 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1 & 26 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/30/2020, with respect to the previous 102 rejection(s) of claim(s) 1 under Leibman have been fully considered and are persuasive.  Applicant has amended claim 1 to positively recite features of the dispensing support structure (e.g. rear wall having at least one water outlet and a dispenser outlet), which does not appear to be taught by Leibman.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Ghosh et al. (US 20160237612, “Ghosh”) in view of previously cited Seo et al. (US 20150252513, “Seo”) and Leibman (US 20170298560).

Claim Objections
Claim 1 objected to because of the following informalities:  on line 16, the clause starting with “wherein the dispensing system…” should be indented over.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  on line 19, “channel the” should be “channel”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuator in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Examiner has applied 112(f) interpretation to the term “actuator” in claim 1 to correspond with the following structure: a push button, dial, etc. (see Applicant’s specification, [0039], [0052]).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1, 3, 9-11, 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 20160237612, “Ghosh”) in view of Seo et al. (US 20150252513, “Seo”) and Leibman (US 20170298560).
Ghosh teaches a laundry treating appliance comprising the following of claim 1 except where underlined:

For Claim 1: 
A laundry treating appliance comprising: 
a treating chamber for receiving laundry items for treatment (see Figure 2, treating chamber 34); 
a dispensing system having a dispensing support structure for dispensing water and at least one treating chemistry reservoir for dispensing at least one treating chemistry, the dispensing support structure and the at least one treating chemistry reservoir being fluidly coupled to the treating chamber for dispensing the at least one treating chemistry, water, or a mixture of water and the at least one treating chemistry into the treating chamber (see Figures 3-4, drawer 20, chambers 22, 26 & 28, bulk cartridge 24, drawer housing 70, ; 
the dispensing support structure comprising a rear wall comprising at least one water outlet and a dispenser outlet
a user interface comprising an actuator operably coupled to the dispensing system for allowing a user to selectively dispense one of the water, the at least one treating chemistry, or the mixture of water and the at least one treating chemistry into the treating chamber (see Figure 2, user interface 60, controller 62.  [0037]-[0039],  The user interface 60 in conjunction with controller 62 controls operation.  If argued regarding “selectively dispense”, Examiner refers below to Leibman for teaching on-demand dispensing; and 
wherein the dispensing system comprises a fluid flow path for directing water from a water inlet to the at least one water outlet and through the channel to the outlet and directing the at least one treating chemistry from the dispenser outlet through the channel the to the outlet fluidly coupled to the treating chamber for allowing a user to pre-treat laundry stains (see Figures 3-6, liquid supply assembly 40, supply conduit 46, drawer housing 70, outlet 128.  Refer fluid flow path in Figure 4).

Ghosh does not teach the dispenser outlet.  Additionally, while Ghosh appears to teach water entering through a rear wall of drawer housing 70 via supply conduit 46 per Figure 4 (see Figures 3-6, liquid supply assembly 40, supply conduit 46, drawer housing 70), it may also be argued whether the supply conduit 46 enters through a rear wall of the drawer housing 70.  
It may also be argued whether Ghosh’s user interface 60 would read on “selectively dispense”. 

Regarding the dispenser outlet and rear wall, Seo however, teaches applying a plurality of water supply ports to the rear wall of a dispenser/drawer housing (see Seo’s Figures 18, 20, 22-23, water supply ports 333, dispenser housing 350).  The additional port(s) would read on the dispenser port.  Applying a similar configuration to Ghosh would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ghosh and more particularly to apply multiple water supply ports to the rear wall of drawer housing 70 because said modification would yield a predictable variation thereof in view of Seo’s dispenser housing configuration.  

Regarding the actuator if argued, Leibman however teaches applying buttons to the dispenser drawer front panel to actuate dispensing on-demand (see Leibman’s Figures 3-5, buttons 254, 256, & 258.  [0040]-[0047], [0059]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ghosh and more particularly to apply buttons to the front panel of Ghosh’s drawer 20 because said modification would yield a predictable variation thereof in view of Leibman and allow for selective dispensing on-demand.  

Modified Ghosh teaches claim 1.
Modified Ghosh also teaches the following:

For Claim 3:
The laundry treating appliance of claim 1, wherein the fluid flow path is within the channel (refer to claim 1 rejection regarding the channel). 

For Claim 9:
The laundry treating appliance of claim 1, wherein the at least one treating chemistry reservoir is one or more of a bulk dispenser or a single-use dispenser for dispensing the at least one treating chemistry (see Figures 3-6, drawer 20, bulk cartridge 24.  [0030]-[0031], [0042]-[0043]).

For Claim 10: 
The laundry treating appliance of claim 1, wherein the at least one treating chemistry reservoir is slideably removable from the dispensing support structure (see Figures 3-6, drawer 20, bulk cartridge 24.  [0030]-[0031], [0042]-[0043]).

For Claim 11: 
The laundry treating appliance of claim 9, wherein the dispenser outlet is fluidly coupled to the at least one treating chemistry reservoir (see Figures 3-6, bulk cartridge 24, outlet 128.  [0030]-[0031], [0042]-[0043], [0053]-[0054]).

For Claim 21: 
The laundry treating appliance of claim 1, wherein the actuator is manual (see Ghosh’s Figure 2, user interface 60, controller 62.  [0037]-[0039].  see Leibman’s Figures 3-5, buttons 254, 256, & 258.  [0040]-[0047], [0059]).

For Claim 22:
The laundry treating appliance of claim 1, wherein the actuator is a push button (refer to claim 1 rejection.  see Leibman’s Figures 3-5, buttons 254, 256, & 258.  [0040]-[0047], [0059]).

For Claim 23: 
The laundry treating appliance of claim 22, wherein upon a user pressing the push button activates dispensing water for a predetermined period of time (refer to claim 1 rejection.  see Leibman’s Figures 3-5, buttons 254, 256, & 258.  [0046]).  The addition can be for a specific duration.

For Claim 24: 
The laundry treating appliance of claim 22, wherein upon a user pressing the push button twice activates dispensing a predetermined amount of treating chemistry from the dispenser outlet (refer to claim 1 rejection.  see Leibman’s Figures 3-5, buttons 254, 256, & 258.  [0046]).  The buttons 254, 256, & 258 produce on-demand addition, which can be a specific amount of volume.

For Claim 25: 
The laundry treating appliance of claim 1, wherein the actuator is located on the dispensing system (refer to claim 1 rejection.  see Leibman’s Figures 3-5, front panel 228, buttons 254, 256, & 258).

For Claim 26: 
The laundry treating appliance of claim 1, wherein the water, the treating chemistry, or a mixture of water and treating chemistry are dispensed from the outlet (see Ghosh’s Figures 3-6, tub 30, outlet conduit 48, outlet 128).

For Claim 27: 
The laundry treating appliance of claim 26, wherein the outlet is positioned above the treating chamber (see Ghosh’s Figures 3-6, tub 30, outlet conduit 48, outlet 128).

For Claim 28: 
The laundry treating appliance of claim 1, further comprising a second user interface for automatically dispensing one of water, treating chemistry or a mixture of water and treating chemistry during an automatic cycle of operation (refer to claim 1 rejection.  see Ghosh’s see Figure 2, user interface 60, controller 62.  [0037]-[0039].  see Leibman’s see Figure 1, control panel 110, input selector 112 [0024]-[0025]).  Both Ghosh and Leibman teach a conventional user interface, which would constitute a second interface in addition to the on-demand buttons taught by Leibman.  Examiner also notes that if Ghosh’s user interface 60/controller 62 fairly read on the first user interface of claim 1, that duplication of parts would also read on a second interface (see MPEP 2144.04, “Duplication of Parts”).   

For Claim 29: 
The laundry treating appliance of claim 1, wherein the dispenser outlet is positioned adjacent the at least one water outlet on the rear wall (refer to claim 1 rejection in view of Seo teaching multiple water supply ports placed on the rear wall).

For Claim 30: 
The laundry treating appliance of claim 1, further comprising a drawer slideably mounted to the dispensing support structure and comprising the at least one treating chemistry reservoir (see Ghosh’s Figures 3-6, drawer 20, bulk cartridge 24.  [0030]-[0031], [0042]-[0043]).

For Claim 31: 
The laundry treating appliance of claim 30, wherein the drawer comprises a bulk dispenser (see Ghosh’s Figures 3-6, bulk cartridge 24.  [0030]-[0031], [0042]-[0043]).

For Claim 32: 
The laundry treating appliance of claim 30, wherein the drawer is moveable between an open position and a closed position (see Ghosh’s Figures 3-6, drawer 20.  [0051]).

For Claim 33: 
The laundry treating appliance of claim 32, wherein the rear wall further comprises a drawer outlet configured to interface with the drawer when the drawer is in the closed position such that the drawer outlet is in fluid communication with the dispenser outlet (refer to claim 1 rejection regarding multiple ports in view of Seo and/or duplication of parts).  An additional water port can read on the drawer outlet.  

For Claim 34: 
The laundry treating appliance of claim 30 wherein the drawer is mounted between the left end wall and the right end wall and is positioned above the divider (see Ghosh’s Figures 3-6, drawer 20, drawer housing 70.  refer to dividers on bottom wall of drawer housing 70 in Figure 3).

For Claim 35:
The laundry treating appliance of claim 34, wherein the planar first base portion is below the drawer (see Ghosh’s Figures 3-6, drawer 20, drawer housing 70.  refer to bottom wall of drawer housing 70 in Figure 3.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Ghosh et al. (US 20160237612, “Ghosh”) in view of Seo et al. (US 20150252513, “Seo”) and Leibman (US 20170298560) as applied to claim 30 above, and further in view of Hendrickson et al. (US 20100000578, “Hendrickson”).
Modified Ghosh teaches claim 30.
Modified Ghosh does not appear to teach the following:

For Claim 36: 
The laundry treating appliance of claim 30, further comprising a sensor configured to detect a fluid level of the at least one treating chemistry in the drawer.

Hendrickson however, teaches applying a treating chemistry sensor to sense the level of treating chemistry in a bulk dispenser cartridge (see Hendrickson’s Figures 2-3, treating chemistry sensor 68, dispenser drawer 86, bulk dispenser cartridge 92.  [0040]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ghosh and more particularly to apply a level sensor to bulk cartridge 24 so as to detect the fluid level as taught by Hendrickson.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 



/MARC LORENZI/Primary Examiner, Art Unit 1714